804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Susanna GUTBERLET, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 86-3979.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decided Nov. 13, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, United States Magistrate.  (C/A No. 85-3609)
Susanna Gutberlet, appellant pro se.
Larry David Adams, Office of the United States Attorney, for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order granting summary judgment for defendant is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Gutberlet v. Bowen, C/A No. 85-3609 (D.Md., Mar. 17, 1986).


2
AFFIRMED.